Citation Nr: 1018414	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral pes planus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for the residuals of a 
right eye injury with retinal detachment and angle recession 
glaucoma.

4.  Entitlement to service connection for status post right 
total hip arthroplasty.  

5.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In March 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Little Rock RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the March 2010, the undersigned held the record open 
in order for VA records dated from November 2008 to the 
present to be associated with the claims file.  (The Board 
now observes that the most recent VA record date in October 
2008).  Although VA records were associated with the claims 
file in March 2010 with a waiver of RO consideration, it 
appears that they date only from January to March 2010.  Thus 
it appears that there may still be VA records dated from 
October 2008 to January 2010 that have not been associated 
with the claims file.  Additionally, VA records dated from 
1997 to October 2008 have been associated with the claims 
file.  However, these records indicated that the Veteran had 
received VA treatment as early as 1990.  Of note is a July 
2003 VA record wherein it was noted that the Veteran had been 
treated in 1990.  The Board is unclear when the Veteran first 
began receiving treatment at a VA facility, but such should 
be ascertained from the Veteran on remand.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Accordingly, a remand is necessary to 
obtain these records.  

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral pes planus.

During his March 2010 hearing, the Veteran indicated that his 
service-connected bilateral pes planus had increased in 
severity.  In particular, he noted that he had recently had 
surgery on his left foot and would be having surgery on his 
right foot in the near future.  A review of the evidence of 
record indicates that the Veteran underwent a left 
bunionectomy in March 2010, a condition for which he is not 
service connected.  Nevertheless, as the claim is being 
remanded in order to obtain additional VA treatment records 
and the Veteran indicated that he will have surgery on his 
right foot in approximately June or July 2010, the Board 
concludes that a remand for another VA examination to assess 
the current severity of the Veteran's service-connected 
bilateral pes planus is necessary.  

4.  Entitlement to service connection for status post right 
total hip arthroplasty.  

The Veteran testified that he has a right hip disability that 
is related to his military service.  In particular, the 
Veteran contended that his right hip disorder is the result 
of his hip banging against the door of a tank.  He asserted 
that he rode in a tank and got banged around while serving as 
an assistant door gunner.  Although the Veteran testified 
that he sought treatment from a corpsman during service for 
his hip, records documenting such are not within his service 
treatment records.  The Board observes that it is unclear 
from the current evidence of record what the Veteran's 
military occupational specialty (MOS) or service duties were.  
In this regard, the Veteran's service personnel record, to 
include his DD Form 214, have not been associated with the 
claims file.  Accordingly, such should be associated with the 
claims file on remand as they might assist in corroborating 
the Veteran's contentions.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to identify when and at which 
VA facility he began receiving treatment.  
If the Veteran does not respond, VA 
records should be requested from the 
Central Arkansas facility from the time of 
his separation from service in December 
1974 to 1997, from December 2007 to Apri1 
2008; from October 2008 to March 2010; and 
from March 2010 to the present.  

2.  Associate the Veteran's service 
personnel records with the claims file.  
The Board is interesting in ascertaining 
the Veteran's MOS and service duties.

3.  Schedule the Veteran for a VA 
examination to evaluate his service-
connected bilateral pes planus.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any necessary 
tests, including x-rays, should be 
accomplished.  The examiner should examine 
the Veteran's bilateral pes planus and 
determine the current level of 
severity/disability.  Range of motion 
studies should be performed, the findings 
reported in detail.  The impact of the 
Veteran's bilateral pes planus on his 
daily life and employment should also be 
indicated.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected pes planus is productive of any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion or additional 
functional loss.  If the Veteran describes 
flare-ups of pain, the examiner must offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


